EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of November 12, 2013 (this “Agreement”), by
and between Chris George (“Executive”) and Aqua Handling of Texas LLC, a Texas
limited liability company (the “Company”).  Capitalized terms not otherwise
defined in this Agreement shall have the meanings given to them on Annex I
hereto.

R E C I T A L S

WHEREAS, pursuant to that Securities Purchase Agreement, dated as of November
11, 2013 (the “Purchase Agreement”), by and among the Aqua Handling of Texas,
LLC, Chris George, Brandon Brewer and HII Technologies, Inc. (the “Buyer”),
Buyer agreed to purchase all of the assets and liabilities of Aqua Handling of
Texas, LLC under the terms and conditions set forth in the Purchase Agreement
and upon consummation of these transactions, Aqua will become a wholly-owned
subsidiary of the Buyer;

WHEREAS, the Company has determined that it would like to retain Executive to
work for the Company to, among other things, provide services with respect to
the assets of the Company purchased by Buyer pursuant to the Purchase Agreement;
and

WHEREAS, the Company desires to retain Executive as Vice President of the
Company, and Executive desires to serve as the Vice President of the Company
under the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed by the Company and Executive as follows:

A G R E E M E N T

SECTION 1.  Employment; Duties.  The Company hereby employs Executive, and
Executive hereby accepts employment, as the Vice President of the Company, which
is a wholly-owned subsidiary of HII Technologies, Inc.  Executive shall directly
report to the CEO of AES or HII Technologies (or such other officers as
determined by the Board of Directors of the Buyer (the “Board”) from time to
time) and shall devote 100% of his business time, energy and skill to the
business of the Company and the promotion of its interests, and the performance
of his duties and responsibilities hereunder including, without limitation,
performing customary duties in connection with oilfield water transfer and
related services of the Company. Executive shall comply with the Company’s
employment policies and procedures, if any, adopted from time to time by the
Board.  Executive hereby agrees to obtain any certifications from any
governmental or other regulatory body that the Company deems reasonably
necessary for the performance or his duties and responsibilities hereunder.  

SECTION 2.  Term.    Executive’s employment under this Agreement shall be for a
term (the “Term”) commencing on the date of this Agreement and ending on October
31, 2016 (or such earlier date, if any, on which Executive resigns or is
terminated by the Company).  So long as Executive has not materially breached
the terms of this Agreement or the Purchase Agreement, beginning on 














--------------------------------------------------------------------------------

November 1, 2016 and on each anniversary thereof (each, an“Extension Date”), the
Term shall be automatically extended for an additional one-year period (the
“Extended Term”), unless either Party provides the other Party hereto at least
twenty (20) days’ prior written notice before the next Extension Date that the
Term shall not be so extended.  

SECTION 3.  Compensation.

(a)

In consideration for Executive’s performance of Executive’s duties and
responsibilities with the Company, the Company shall pay to Executive, from the
date of this Agreement through April 30, 2014, a base salary of $100,000 per
annum (the “Base Salary”), which Base Salary will be increased to $120,000
beginning May 1, 2014 through October 31, 2016 or such later date if this
Agreement is extended for an Extended Term or a New Term.  Executive will be
paid in bi-weekly installments pursuant to the Company’s normal payroll
policies.  

(b)

On or as soon as practicable after the date of this Agreement, the Buyer’s Board
of Directors shall grant Executive options to purchase a total of 250,000 shares
of Parent Common Stock (the “Options”), with an exercise price of $0.38 (which
price shall not be less than 125% of the Fair Market Value (as defined in the
 Buyer’s 2012 Stock Incentive Plan (the “Plan”))) of the Buyer’s Common Stock on
the date of grant. The Options shall be granted under the Plan and shall be
subject to the terms and conditions of the Plan. In the event that any provision
of this Agreement respecting the Options shall conflict with the terms of the
Plan, however, the terms of this Agreement shall control. The Options shall have
a 5-year term. The Options shall become vested and exercisable over a period of
3-years from the date of grant, with 1/36th vesting each month.

(c)

During the Term, Executive shall be entitled to participate in the Buyer’s
standard benefit plans (“Benefit Coverages”), if any of general applicability to
other senior executives of the Company, and if none are applicable, the
Executive shall be entitled to normal and customary Benefit Coverages applicable
to the industry.

(d)

During the Term, Executive shall be entitled to up to ten (10) business days of
paid vacation days per calendar year, in accordance with the Company’s vacation
policies in effect from time to time.

(e)

The Company shall withhold all applicable federal, state and local taxes, social
security and workers’ compensation contributions and such other amounts as may
be required by law with respect to the compensation payable to Executive
pursuant to this Agreement.

(f)

The Company shall reimburse Executive for all appropriately documented,
reasonable business expenses incurred by the Executive in the performance of his
or her duties under this Agreement, in accordance with the Company’s policies in
effect from time to time.

SECTION 4.  Non-solicitation.

(a)

Executive acknowledges that the Company, its subsidiaries and its Affiliates
have expended and shall continue to expend substantial amounts of time, money
and effort to develop business strategies, employee, client and customer
relationships and goodwill to build an effective organization.  Executive
acknowledges that Executive is and shall become familiar with





2







--------------------------------------------------------------------------------

the confidential information of the Company, its subsidiaries and its
Affiliates, including trade secrets, and that Executive’s services are of
special, unique and extraordinary value to the Company.  Executive acknowledges
that the consummation of transactions and compensation offered pursuant to the
Purchase Agreement and the opportunities of employment and compensation offered
under this Agreement are adequate consideration for the covenants contained in
this Section 4.  Executive acknowledges that the Company and each of its
subsidiaries and Affiliates and their respective successors, assigns and
nominees, has a legitimate business interest and right in protecting its
confidential information, business, strategies, employee, client and customer
relationships and goodwill, and that each of the Company, its subsidiaries and
Affiliates and their respective successors, assigns and nominees would be
seriously damaged by the disclosure of confidential information and the loss or
deterioration of its business strategies, employee and customer relationships
and goodwill.

(b)

For so long as Executive is employed by Company or any of its subsidiaries or
Affiliates and for a period of two (2) years thereafter:

(i)

Subject to Section 4(b)(iii) below, Executive shall not within the Territory,
directly or indirectly (whether as a founder, owner, partner, officer, director,
employee, trustee, agent, advisor, principal, substantial equity holder,
contractor, consultant or other representative), solicit or accept or perform
any business which is similar to, or in competition with, the businesses in
which the Company or any of its subsidiaries or Affiliates is currently engaged
or engages (the “Business”) during the period of Executive’s employment from any
Person who is or was a client or customer of the Company during the Term or
otherwise interfere with the Company’s relationship with any Person who is or
was a client or customer of the Company during the Term;  

(ii)

Executive shall not (x) directly or indirectly solicit, recruit or hire any
Executives of the Company or any of its subsidiaries or Affiliates, or any
independent contractors, consultants or advisors that are engaged by the Company
or any of its subsidiaries or Affiliates, in each case who were employees,
independent contractors, consultants or advisors of the Company or any of its
subsidiaries or Affiliates at any time during the Term; (y) solicit or encourage
any employees, independent contractors, consultants or advisors to leave the
employment of or engagement with the Company or any of its subsidiaries or
Affiliates; or (z) intentionally interfere with the relationship of the Company
or any of its subsidiaries or Affiliates with any employees, independent
contractors, consultants or advisors.

(c)

Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to the necessity of such restraints for the
reasonable and proper protection of the confidential information, business
strategies, intellectual property, employee and customer relationships and
goodwill of the Company and its subsidiaries and Affiliates now existing or to
be developed in the future.  Executive expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter and time period.  Executive expressly acknowledges and agrees
that the restraints imposed by this Agreement will not prevent him from earning
a livelihood. Executive agrees to comply with each of the covenants contained in
this Section 4 in accordance with their terms.





3







--------------------------------------------------------------------------------



(d)

All agreements, covenants and provisions of this Section 4 constitute a series
of separate covenants.  If any provision hereof is determined to be
unenforceable, the same shall be deemed deleted, but only with respect to the
operation of this Section 4 in the particular jurisdiction in which such
determination is made.  The foregoing notwithstanding, if any provision hereof
is determined to be unenforceable because of its scope in terms of territory or
duration in time of business activities, but may be enforceable by reason of
limitations thereon, such limitations may be imposed so that such provision, as
limited, will be enforceable to the fullest extent permissible under the law
applied consistent with public policy in the applicable jurisdiction.  Executive
hereby understands and agrees that any violation of this Section 4 may not be
susceptible to an award for damages and, accordingly, that relief for any such
violation by Executive may be the subject of an injunction issued by a court of
competent jurisdiction.  If any such action is brought by the Company to
enforce, or seek damages for the violation of, the provisions of this Section 4,
the unsuccessful party in such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys’ fees, incurred therein by
such successful party and such costs, expenses and attorneys’ fees shall be
included in and as a part of such judgment or award; and the determination by
the judge in such action shall be conclusive on the matter of which party is
successful for purposes hereof.

(e)

Executive will not be deemed to have breached his obligations under this Section
4 if Executive owns, directly or indirectly, solely as an investment, securities
of any Person if he (i) is not a controlling person of, or a member of a group
which controls, such Person or (ii) does not, directly or indirectly, own more
than ten percent (10%) of any class of securities of such Person.

SECTION 5.  Confidentiality.  Executive (a) recognizes that the business and
financial records, customer and client lists, proprietary knowledge or data,
intellectual property, trade secrets and confidential methods of operations of
the Company, its subsidiaries and its Affiliates and their respective
successors, assigns and nominees, as they may exist from time to time and which
relate to the then conducted or planned business of the Company, its
subsidiaries and its Affiliates or of entities with which the Company was or is
expected to be affiliated during such periods, are valuable, special and unique
assets of the Company, access to and knowledge of which are essential to
Executive’s performance with the Company; and (b) shall not, during or after the
Term, disclose any of such records, lists, knowledge, data, property, secrets,
methods or information to any Person for any reason or purpose whatsoever
(except for disclosures (x) compelled by law; provided that Executive promptly
notifies the Board of any request for such information before disclosing the
same, if practical, and (y) made as necessary in connection with the performance
of his duties with the Company) or make use of any such property for his own
purposes or for the benefit of any Person except the Company. Executive
acknowledges that a breach of this Section 7 may cause irreparable injury to the
Company for which monetary damages are inadequate, difficult to compute, or
both.  Accordingly, Executive agrees that the provisions of this Section 7 may
be enforced by specific performance or other injunctive relief.

SECTION 6.  Inventions.  Any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, technology, intellectual property, works
of authorship (including, but not limited to, computer programs), trade secrets
and improvements (whether or not patentable and whether or not they are made,
conceived or reduced to practice during working hours or using the Company’s or
any of its subsidiaries’ or Affiliates’ data or facilities)





4







--------------------------------------------------------------------------------

and all portions thereof (collectively, the “Inventions”) which Executive makes,
conceives, reduces to practice, or otherwise acquires during his employment with
the Company (either solely or jointly with others), and which are related to the
then present or planned business, services or products of the Company or any of
its subsidiaries or Affiliates, shall be the sole property of the Company and
shall at all times and for all purposes be regarded as acquired and held by
Executive in a fiduciary capacity for the sole benefit of the Company.  All
Inventions that consist of works of authorship capable of protection under
copyright laws shall be prepared by Executive as works made for hire, with the
understanding that the Company shall own all of the exclusive rights to such
works of authorship under the United States copyright law and all international
copyright conventions and foreign laws.  Executive hereby assigns to the
Company, without further compensation, all such Inventions and any and all
patents, copyrights, trademarks, trade names or applications therefore, in the
United States and elsewhere, relating thereto.  Executive shall promptly
disclose to the Company all such Inventions and shall assist the Company in
obtaining and enforcing for its own benefit patent, copyright and trademark
registrations on such Inventions in all countries.  Upon request, Executive
shall execute all applications, assignments, instruments and papers and perform
all acts, such as the giving of testimony in interference proceedings and
infringement suits or other litigation, necessary or desired by the Company to
enable the Company, its subsidiaries and Affiliates and their respective
successors, assigns and nominees to secure and enjoy the full benefits and
advantages of such Inventions.  

SECTION 7.  Termination or Resignation.

(a)

Executive’s employment with the Company (including, without limitation,
Executive’s rights under this Agreement) may only be terminated by the Company
during the term for Cause (as defined in Annex I) or as set forth under Section
7(c) below.  

(b)

If (i) Executive resigns at any time for any reason or is terminated by the
Company for Cause or (ii) the Parties have failed to extend the Term of this
Agreement, and so long as Executive shall not have breached any material
provision of this Agreement or the Purchase Agreement, the Company shall have
liability and obligation under this Agreement for all amounts due and payable to
the Executive through the date of such termination or resignation.  

(c)

The Company may terminate the Agreement if the Executive is unable to
substantially perform his duties and responsibilities hereunder to the full
extent required by the Company by reason of illness, injury or incapacity for
more than six (6) months in the aggregate during any period of twelve (12)
calendar months.  In the event of such termination, the Company shall pay the
Executive all amounts due and payable to Executive through the date of such
termination.  The Executive agrees, in the event of a dispute under this Section
7(c), to submit to a physical examination by a licensed physician selected by
the Company and reasonably acceptable to the Executive.  The Company agrees that
the Executive shall have the right to have his personal physician present at any
examination conducted by the physician selected by the Company.

(d)

The Term shall terminate in the event of the Executive’s death.  In such event,
the Company shall pay to the Executive’s executors, legal representatives or
administrators, as applicable, all amounts due and payable to the Executive
through the date of such termination.  





5







--------------------------------------------------------------------------------

The Company shall have no further liability or obligation under this Agreement
to his executors, legal representatives, administrators, heirs or assigns or any
other person claiming under or through him except as otherwise specifically
provided in this Agreement.

SECTION 8.  Conflicts of Interest.  Executive hereby represents that he is free
to enter into this Agreement, and that his employment by the Company does not
violate the terms of any agreement between him and any third party.  Further, in
rendering his duties to the Company, Executive shall not utilize any Invention,
discovery, development, improvement, innovation or trade secret in which he or
the Company does not have a proprietary interest.

SECTION 9.  Return of Documents and Equipment.  Upon termination of Executive’s
employment with the Company for any reason, Executive shall forthwith deliver to
the Company and return, and shall not retain, any originals and copies of any
books, intellectual property, papers, customer or client contracts, documents
and data or other writings, tapes or records of the Company, regardless of form,
format or media, maintained by Executive or in Executive’s possession (all of
the same are hereby agreed to be the property of the Company).

SECTION 10.  Miscellaneous.

(a)

Severability.  If any provision of this Agreement is inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
(i) rendering the provision in question inoperative or unenforceable in any
other case or circumstance, or (ii) rendering any other provision or provisions
in this Agreement invalid, inoperative, or unenforceable to any extent
whatsoever.  The invalidity of any one or more phrases, sentences, clauses,
sections or subsections of this Agreement shall not affect the remaining
portions of this Agreement.

(b)

Notices.  Any notices and other communications made or required in connection
with this Agreement shall be in writing and shall be deemed effectively given:
 (i) upon personal delivery to the Party to be notified, (ii) when sent by
confirmed facsimile, if sent during normal business hours of the recipient, and
if not, then on the next business day, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written notification of receipt.
 All notices shall be addressed as follows or at such address as such Party may
designate by ten (10) days advance written notice to the other Parties hereto:

(A)

if to Executive:




Chris George

12229 Macaroon Lane

Keller, TX 76244

 

 

 

(B)

if to the Company:

 

 

 

 

 

c/o HII Technologies, Inc.

710 N. Post Oak Road, Ste 400

Houston, Texas 77024

 

 

(c)

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter addressed herein and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to Executive’s employment with the Company.  

(d)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall together constitute one and
the same instrument.  

(e)

Governing Law.  This Agreement shall be governed in all respects, including as
to validity, interpreta­tion and effect, by the internal laws of the State of
Texas without giving effect to the conflict of laws rules thereof.  

(f)

Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration administered by
the American Arbitration Association in the State of Texas in accordance with
the Commercial Arbitration Rules and judgment o the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof..

(g)

Benefit and Assignability.  The rights, benefits, duties and obligations under
this Agreement shall inure to the benefit of, and be binding upon, (x) the
Company and its successors, and (y) Executive and his legal representatives.
 This Agreement constitutes a personal service agreement, and the performance of
Executive’s obligations under this Agreement may not be transferred or assigned
by Executive.  This Agreement may be assigned by the Company in its sole
discretion.  The provisions of Sections 4, 5, 8, 9, 10(a), 10(f), 10(g), 13(i)
and 13(j) shall continue in full force and effect notwithstanding the
termination of Executive’s employment with the Company.  

(h)

Amendments; Waiver.  No amendment, modification or discharge of this Agreement,
and no waiver under this Agreement, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought.  The waiver by either
Party of a breach of any provision of this Agreement by the other Party shall
not operate or be construed as a waiver of any subsequent breach by such other
Party.   

(i)

Specific Performance.  The Parties acknowledge that their obligations under this
Agreement are unique and that damages may be an inadequate remedy for any
failure to perform such obligations as a result of any breach of this Agreement
by any Party and, therefore, any Party to whom performance is owed under any
provision of this Agreement shall be entitled to an injunction to be issued, or
specific enforcement be ordered, by any court of competent jurisdiction to
require any other Party to perform its obligations under this Agreement and
prevent any other Party from breaching, or continuing to breach, any provision
of this Agreement.  In the event that any dispute regarding this Agreement is
resolved by a court, the prevailing Party shall be entitled to recover from the
non-prevailing Party the fees, costs and expenses (including, but not limited
to, the reasonable fees and expenses of counsel) incurred by the prevailing
Party in connection with such dispute.





7







--------------------------------------------------------------------------------



(j)

Limitation of Liability.  Notwithstanding anything contained herein to the
contrary, no officer, director or member of the Company shall have any personal
liability to fund any payments that are required to be made to Executive
pursuant to this Agreement.

(k)

Section Headings.  The headings herein are inserted as a matter of convenience
only and do not define, limit or describe the scope of this Agreement or the
intent of the provisions hereof.

[Remainder of page intentionally left blank]





8







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

EXECUTIVE:




/s/ Chris George

Chris George




COMPANY:










By: /s/Branden Brewer

Name: Branden Brewer

Title: President 








[Signature Page to Employment Agreement]










--------------------------------------------------------------------------------







ANNEX I
DEFINITIONS

For all purposes of this Agreement, unless the context clearly indicates a
contrary intent:

“Affiliate” means any Person that directly, or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Cause” means any of the following:  (i) any willful or grossly negligent and
continued failure by Executive to perform his duties under this Agreement in any
material respect that is not promptly (but in no event later than ten (10)
business days after written notice thereof is received by Executive or such
longer period of time not to exceed thirty (30) days if the nature of such
failure makes it impractical to cure within ten (10) business days) cured by
resuming the performance of such duties; provided, however, that for the
purposes of determining whether conduct constitutes willful or grossly negligent
conduct, no act on Executive’s part shall be considered “willful” unless it is
done by the Executive in bad faith or without reasonable belief that such action
was in the best interests of the Company; (ii) Executive breaches a material
covenant or agreement of the Purchase Agreement that is not promptly (but in no
event later than ten (10) business days after written notice thereof is received
by Executive or such longer period of time not to exceed thirty (30) days if the
nature of such failure makes it impractical to cure within ten (10) business
days) cured; (iii) Executive embezzles or converts to his own use any funds of
the Company or any business opportunity of the Company; (iv) Executive destroys
or converts to his own use any property of the Company, without the Company’s
consent; (v) Executive is convicted of or enters a guilty plea or plea of no
contest with respect to a felony; (vi) Executive commits an act of moral
turpitude which could reasonably be expected to injure or pose a threat of
injury or material economic harm to the Company or any of its Affiliates; or
(vii) Executive is habitually intoxicated or is addicted to a controlled
substance and such controlled substance is illegal or materially interferes with
the performance of his duties; provided, however, that Executive shall be
permitted to seek medical treatment for a reasonable period of time prior to any
termination pursuant to this clause (vii).

 “Parties” means Executive and the Company.

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, governmental authority or other entity.

“Territory” means the World

Capitalized terms in this Agreement, defined in this Annex I and elsewhere
parenthetically, have the meanings ascribed to them and include the plural as
well as the singular.












